     Case 2:18-cv-02776-MCE-KJN Document 31 Filed 05/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ERIN CHRISTENSEN,                                  No. 2:18-cv-02776-MCE-KJN

12                      Plaintiff,
13          v.                                          ORDER

14   GOODMAN DISTRIBUTION, INC.,
15                      Defendant.
16

17          On May 29, 2020, the court held an informal telephonic conference to resolve a discovery

18   dispute between the parties. Both parties, through counsel, were present. The court rules as

19   follows.

20          The parties’ joint request to extend the deadline to take certain depositions is GRANTED.

21   The parties shall have until September 1, 2020, to take the deposition of plaintiff and the

22   deposition of defendant’s Rule 30(b)(6) witness. The parties are advised that this new deadline is

23   approaching the dispositive motion deadline, and further extensions will be looked upon

24   unfavorably.

25          Regarding plaintiff’s request to compel the production of a non-redacted investigation

26   report, the court has reviewed the parties’ joint letter, applicable law, and the parties’ arguments,

27   and finds that additional briefing is required. Plaintiff shall file a motion to compel production of

28   an unredacted report by June 12, 2020; defendant shall have until June 26, 2020, to oppose;
                                                       1
     Case 2:18-cv-02776-MCE-KJN Document 31 Filed 05/29/20 Page 2 of 2

 1   plaintiff’s reply, if any, is due July 3, 2020. No additional meet and confer attempts are required.

 2              Accordingly, IT IS HEREBY ORDERED that:

 3              1.    The parties shall have until September 1, 2020, to complete the deposition of

 4   plaintiff and the deposition of defendant’s Rule 30(b)(6) witness.

 5              2.    Plaintiff shall file a motion to compel by June 12, 2020; defendant shall oppose by

 6   June 26, 2020; plaintiff’s reply, if any, is due July 3, 2020, at which point the motion will be

 7   deemed submitted.

 8              IT IS SO ORDERED.

 9   Dated: May 29, 2020

10

11

12
     /2776.christ
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
